 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:17-CR-007-JAD-CWH

 9                 Plaintiff,                       Final Order of Forfeiture

10          v.

11 ANTONIO LAMARCUS MASTERS,

12                 Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 2253(a)(1), 2253(a)(2), and 2253(a)(3) based upon the plea of guilty by Antonio Lamarcus

16 Masters to the criminal offense, forfeiting the property set forth in the Binding Plea

17 Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment

18 and shown by the United States to have the requisite nexus to the offense to which Antonio

19 Lamarcus Masters pled guilty. Criminal Indictment, ECF No. 1; Bill of Particulars, ECF

20 No. 18; Change of Plea, ECF No. 38; Binding Plea Agreement, ECF No. 39; Preliminary

21 Order of Forfeiture, ECF No. 52.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         This Court finds the United States published the notice of forfeiture in accordance
26 with the law via the official government internet forfeiture site, www.forfeiture.gov,

27 / / /

28 / / /
 1   consecutively from January 11, 2019, through February 9, 2019, notifying all potential third

 2   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 3   56.

 4          This Court finds the United States notified known third parties by FedEx and by

 5   regular mail of their right to petition the Court. Notice of Filing Service of Process –

 6   Mailing, ECF No. 57.

 7          On February 4, 2019, the United States Attorney’s Office served Lillian Gallegos

 8   with copies of the Preliminary Order of Forfeiture and the Notice by FedEx and by regular

 9   mail. Notice of Filing Service of Process – Mailing, ECF No. 57.

10          This Court finds no petition was filed herein by or on behalf of any person or entity

11   and the time for filing such petitions and claims has expired.

12          This Court finds no petitions are pending with regard to the property named herein

13   and the time for presenting such petitions has expired.

14          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

15   all possessory rights, ownership rights, and all rights, titles, and interests in the property

16   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

17   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1),

18   2253(a)(2), and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

19   law:

20          1. Samsung 32GB Micro SD Card; and

21          2. ZTE cell phone model No. Z819L, S/N: 326E52611AAC

22   (all of which constitutes property).

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

24   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

25   deposit, as well as any income derived as a result of the government’s management of any

26   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

27   disposed of according to law.

28   ///



                                                      2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3          DATED _____________________,
                  April 4, 2019.         2019.

 4

 5

 6                                               HONORABLE JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      3
